Citation Nr: 0941487	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  06-25 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from December 1977 to 
November 1983 and from December 1985 to February 1987.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in January 2008.  This matter was 
originally on appeal from an October 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

In October 2007, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board is cognizant of the fact that the 
Veteran's case has already been remanded in the past.  
Consequently, the Board wishes to assure the Veteran that it 
would not be remanding this case again unless it were 
essential for a full and fair adjudication of his claim.

The Veteran's service treatment records indicate that Report 
of Medical Examination prior to enlistment in December 1977 
evaluated the Veteran's psychiatric health as normal.  On the 
Report of Medical History completed in conjunction with the 
examination, he denied ever having depression or excessive 
worry or nervous trouble of any sort.  

The same results were found on the October 1982 VA 
examination, and the Veteran denied nervous trouble, 
depression, or excessive worry on his Report of Medical 
History completed in conjunction with the October 1982 
examination.  

A June 1983 request for mental health evaluation indicated 
that the Veteran had experienced a great degree of difficulty 
in his work section interacting with other personnel.  A 
psychological evaluation was conducted on June 9, 1983 by 
means of mental status examination, interview, and a battery 
of psychological tests.  On interview, the Veteran was very 
guarded, defensive, and projected the blame which resulted in 
several letters of counseling.  The examiner noted that the 
level of rationalization regarding the conflict at the work 
section bordered on verbomania.  The Veteran was oriented in 
all spheres.  He was of normal intelligence.  There was no 
evidence of cognitive process dysfunction.  Long term and 
short term memory appeared to be intact.  The Veteran 
exhibited inappropriate behavior during the interview and 
testing.  He would react in laughter during the interview and 
when asked, he was unable to explain the reason for his burst 
of laughter.  He was observed to be catatonic for a few 
seconds and somewhat disoriented as a reaction to the 
projective test stimulus.  The examiner noted that the 
psychological profile reflected problems in impulse control 
and social conformity.  The examiner noted that this type of 
patient's characteristics, although inhibited, episodically 
expressed aggressive feelings directly and intensely; that 
when aggressive action toward others did appear, this type of 
individual often denied hostile intent, showing lack of 
insight into either the origin or manifestation of their 
behavior; that the basic characteristics of this type of 
patient were indifference to praise, criticism, or feelings 
of others; social relations were severely restricted; and 
that occupational functioning might be impaired if 
interpersonal involvement is required.  The examiner noted 
that overall, the patient manifests with schizoid and 
borderline personality features.  Diagnosis was no diagnosis 
on Axis I but mixed personality disorder on Axis II.  

The Veteran's separation examination report in September 1983 
as well as the September 1985 Report of Medical Examination 
for the Veteran's second period of service evaluated the 
Veteran's psychiatric health as normal; and on the Reports of 
Medical History, the Veteran denied depression, excessive 
worry, or nervous trouble of any sort.

In September 1986, the Veteran was referred for evaluation as 
a result of difficulty following directions and with 
coworkers and reports of bizarre affect and tangential 
thinking.  The Veteran evidenced pressured speech, rambling, 
tangential thinking, and paranoid ideation.  The Veteran was 
not considered dangerous to himself of others.  

In October 1986, the Veteran was seen for intake screening 
for mental health evaluation.  The Veteran denied/minimized 
grounds for referral regarding interpersonal and job 
performance problems.  He also denied suicidal or homicidal 
ideations.  The Veteran denied formal mental 
health/psychiatric history other than Norton mental health 
clinic and prior evaluation at Castle mental health clinic in 
1983.  Mental status examination was essentially within 
normal limits.  The Veteran was not psychotic and there was 
no evidence of current danger to himself or others.  He was 
alert and oriented x 4.  Tangential, defensive and LED 
features.  Diagnosis was deferred pending further evaluation.  

A January 1987 treatment record assessed atypical personality 
disorder per Dr. J.S.M., Clinical Psychologist.

In a September 13, 1989, VA Special Psychiatric Examination 
Report, it was noted that the Veteran joined the U.S. Air 
Force in December 1977 and discharged in March 1987.  The 
examiner noted that the Veteran received basic training at 
Lackland Air Force Base in Texas and then was in police 
academy in Texas for three months.  While he was there, he 
was a passenger of a cargo plane that crashed in Diaz Air 
Force Base in Texas in 1978.  He was badly shaken and he was 
struck on head by a fire wall of the plane and the plane 
broke into pieces.  Only three survived, including him, and 
several others died.  He was taken to the hospital as an 
outpatient.  After mental status examination, the Veteran was 
diagnosed with schizophrenia, paranoid; rule out post-
traumatic stress disorder secondary to plane crash (a 
possibility if the crash was true as per records); anxiety 
disorder with panic disorder and agoraphobia; and schizoid, 
borderline and mixed personality disorders.  

A December 6, 1989, Consultation Sheet notes that the Veteran 
presented in "no acute distress [with] "depersonalization" 
first episode following airplane crash in 1978.   

In January 2008, the Board remanded the case for additional 
development including a VA examination.  The VA examiner 
diagnosed atypical personality disorder, undifferentiated 
schizophrenia, paranoid schizophrenia, agoraphobia, panic 
disorder, and anxiety disorder not otherwise specified.  The 
examiner noted, 

It appears that in 1978, the Veteran 
experienced a plane crash in the military 
on the base and was a passenger.  He was 
struck, by a firewall, which is a metal 
part of the plane.  After he was struck, 
he began to complain of disorientation, 
dizziness and just peculiar sensations, 
and went to sick call and made those 
complaints.  The complaints were written 
down, of dizziness, vertigo and 
sensations of floating and disconnecting 
from his body.  This occurred in 1978 
during his first entry into the military.  
He continued to have physical complaints 
or complaints about mental trauma such as 
dizziness or disorientation, but it was 
explained away and he was not provided 
medication and nothing was done.  It was 
thought that he was just reacting to 
working with the planes assumed he would 
adapt.  He complained at least 3 times 
that were observed in the C-file, but 
seems this was ignored.  In addition, he 
was placed on the flight line, where he 
heard constant engines from aircraft 
after he had experienced a plan crash and 
some trauma.  It seems that the panic 
experiences currently whenever he hears 
an engine, aircraft, motorcycle today, 
may relate to the fact that he 
experienced a plane crash and continued 
to be assigned work on the flight line 
despite the fact that he had been in an 
accident.  It seems that no one really 
dealt with his reactions to having been 
in a plane crash.  He was thought to be 
alright, but he was still reacting to 
sounds even though working on the flight 
line and continued to work on it. 

The VA examiner stated, 

It is difficult to reconstruct events 
from 30 years ago; however, the flaw that 
keenly stands out observed by this writer 
is the tendency to have diagnosed a 
personality disorder when the Veteran was 
in a plane crash in 1978 in the military 
on base as a passenger.  He was struck by 
a metal firewall of the plane.  After 
that event, he continued to complain of 
dizziness, disorientation, tension, but 
it seems that these reactions were 
ignored; at least 3 times he went to 
clinic and was just explained away, 
although still on record, and dismissed.  
This trauma could have impacted him, as 
he gradually suffered mental 
deterioration along with physical 
symptoms.  In addition, he reacted, then 
and now, to aircraft engines and sounds 
and experiences panic.  After the plane 
crash, he was still assigned to working 
the flight lines, and had strong 
reactions.  Those were explained away.  ... 
It is plausible that the plane crash 
impacted him and created mental trauma, 
head trauma and further deterioration 
over the years, so that is plausible, 
although I cannot equivocally state that.  
But it is something that was missed, 
which should have been addressed prior to 
separating [the Veteran] from the 
military based on personality disorder.

The examiner opined that it was at least as likely as not 
that the Veteran's current psychiatric disorder is related to 
symptoms documented during active duty service.

Despite the favorable opinion, the Board cannot accept it as 
credible as the entire opinion appears to be based on an 
incident which is not corroborated by the record.  There is 
no evidence of a plane crash in the Veteran's service 
treatment records.  
In fact, on the Reports of Medical History completed by the 
Veteran in October 1982 and September 1983, he indicated that 
he had not had any injury other than those already noted, and 
there was no notation of injury during a plane crash.

However, in order to afford the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  All VA treatment records for 
treatment of any psychiatric disorders 
from March 1989 to the present from VAMC 
Wade Park should be obtained and 
associated with the claims file.

2.  The Veteran's Official Military 
Personnel File (OMPF) should be requested 
and associated with the claims file.

3.  The Veteran should be advised that, 
to the extent possible, he should submit 
additional information regarding the date 
and his duty assignment at the time of 
the alleged plane crash so that a search 
can be performed to verify this incident.  
The information should include the date; 
the location; a description of the plane 
crash; and casualty information, 
including the names of those who perished 
in the crash.  The Veteran should also be 
advised that additional supporting 
evidence he may submit may come from 
alternative sources, e.g., newspaper 
articles that mention the event, letters, 
diaries, and/or buddy statements, etc., 
and that such detailed information is 
necessary for VA to attempt to obtain 
corroborating evidence regarding his 
claim.  

4. After the Veteran provides the 
information requested above, an attempt 
should be made to verify the information 
provided by the Veteran. The Veteran's 
statements, copies of his service 
personnel records, and any other relevant 
evidence, to the United States Army & 
Joint Services Records Research Center 
(JSRRC).  JSRRC should be requested to 
verify the alleged plane crash.

5.  If the alleged plane crash cannot be 
verified, the claims file should be 
returned to Dr. C.B., the psychologist 
who conducted the April 2009 VA 
examination; or if she is not available, 
another VA examiner with like 
qualifications.  The claims file must be 
reviewed by the examiner, and the 
addendum examination report should 
reflect that such a review was made.    

The examiner should be requested to 
provide an opinion in light of the above 
development whether the Veteran's current 
psychiatric disorder is at least as 
likely as not related to the symptoms 
documented during the Veteran's active 
duty service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

6.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

